

EXHIBIT 10.1
SJW CORP.
EXECUTIVE OFFICER SHORT-TERM INCENTIVE PLAN
AS AMENDED AND RESTATED JANUARY 30, 2013
I.PURPOSE OF THE PLAN
This Amended and Restated SJW Corp. Executive Officer Short-Term Incentive Plan
(the “Plan”) is intended to promote the interests of SJW Corp. (the “Company”)
and its shareholders by maintaining a compensation program to provide the
Company’s executive officers with the opportunity to earn incentive awards that
are tied to the achievement of specific performance objectives and that should
accordingly qualify as performance-based compensation for purposes of Section
162(m) of the Internal Revenue Code of 1986, as amended from time to time (the
“Code”).


The Plan was initially adopted by the Company’s Board of Directors (the “Board”)
on January 30, 2008 and approved by the Company’s shareholders at the 2008
Annual Shareholders Meeting. This Amended and Restated Plan was adopted by the
Board on January 30, 2013, subject to the approval of the Company’s shareholders
at the 2013 Annual Meeting, and shall become effective upon such shareholder
approval.


Subject to shareholder approval at the 2013 Annual Meeting, the Amended and
Restated Plan will effect the following changes:


(i)    expand and re-confirm the list of financial and non-financial goals that
may serve as the performance criteria for the entitlement to bonus payments
under the Plan and the list of permissible adjustments that may be made to those
goals in assessing performance goal attainment so that those payments may
qualify as performance-based compensation not subject to the one million dollar
($1,000,000) limitation on income tax deductibility per executive officer
imposed under Section 162(m) of the Code;


(ii)    expand the class of individuals eligible for participation in the Plan;


(iii)    extend the maximum length of any performance period implemented under
the Plan from thirty-six (36) months to sixty (60) months;


(iv)    increase the maximum dollar amount payable per participant for
performance periods in excess of thirty-six (36) months; and


(v)    effect certain clarifications to assure the continued compliance of the
Plan with the requirements of Code Section 409A or any applicable exemption
thereunder.




II.    PLAN    STRUCTURE
A.    Bonuses shall be earned under the Plan on the basis of the Company’s
performance measured in terms of one or more pre-established performance
objectives to be attained over a designated performance period (the “Performance
Period”). Each applicable Performance Period under the Plan shall be established
by the Plan Administrator and may range in duration from a minimum period of
twelve (12) months to a maximum period of sixty (60) months. The initial
Performance Period under this Amended and Restated Plan shall be the twelve
(12)-month period coincident with the Company’s 2014 fiscal year beginning
January 1, 2014 and ending December 31, 2014.




--------------------------------------------------------------------------------



B.    No bonus shall be earned with respect to a particular performance
objective unless that performance objective is attained at the minimum threshold
level. The Participant may earn a bonus at a dollar amount in excess of the
target bonus set for the Participant for a particular Performance Period if the
applicable performance objectives for that Performance Period are attained at an
above-target level.
C.    The Plan Administrator shall have the discretionary authority to reduce
the actual bonus amount payable to any Participant below the amount that would
otherwise be payable to that individual based solely on the attained level of
the performance objectives for the applicable Performance Period. In no event,
however, may the Plan Administrator increase the bonus amount payable to a
Participant beyond the maximum bonus amount set for the attained level of
performance.
III.    PLAN ADMINISTRATION
A.    The Plan shall be administered by a committee of two or more non-employee
members of the Board, each of whom shall qualify as an “outside director” under
Code Section 162(m) and Section 1.162-27(e) of the Treasury Regulations
thereunder. Such committee in its capacity as administrator of the Plan (the
“Plan Administrator”) shall have full power and authority (subject to the
express provisions of the Plan) to:
(i)    establish the duration of each Performance Period;
(ii)    select the eligible individuals who are to participate in the Plan for
such Performance Period;
(iii)    determine the specific performance objectives for each Performance
Period at one or more designated levels of attainment and set the bonus
potential for each participant at each corresponding level of attainment;
(iv)    certify the attained level of the applicable performance objectives for
the Performance Period and determine, on the basis of that certification, the
actual bonus for each participant in an amount not to exceed his or her maximum
bonus potential for the certified level of attainment; and
(v)    exercise discretionary authority, when appropriate, to reduce the actual
bonus payable to any participant below his or her bonus potential for the level
at which the applicable performance objectives for the Performance Period are
attained.
B.    The Plan Administrator shall also have full power and authority to
interpret and construe the provisions of the Plan and adopt rules and
regulations for the administration of the Plan.
C.    Decisions of the Plan Administrator shall be final and binding upon all
parties who may have an interest in the Plan or any bonus amount payable under
the Plan.
IV.    ELIGIBILITY AND PARTICIPATION
A.    The individuals eligible to participate in the Plan shall be limited to:
(i) the executive officers of the Company subject to the short-swing trading
provisions of Section 16 of the Securities Exchange Act of 1934, as amended, and
(ii) other key employees of the Company or its subsidiaries. The Plan
Administrator shall have complete discretion in selecting the eligible
individuals who are to participate in the Plan for one or more Performance
Periods.
B.    An individual selected for participation in the Plan for a Performance
Period shall cease to be a participant and shall not be entitled to any bonus
payment for that Performance Period if such individual ceases Employee status
for any reason prior to the date that Performance Period ends (the “Completion
Date”); provided, however, that the following participants shall receive a
portion of the actual bonus to which they would otherwise have been entitled
pursuant to Articles V and VI, on the basis of the level at which the applicable
performance

2    

--------------------------------------------------------------------------------



objectives are in fact attained for that Performance Period, had they continued
in Employee status through the Completion Date:
(i)    any participant who ceases Employee status prior to the Completion Date
by reason of death or Disability;
(ii)    any participant whose Employee status terminates under circumstances
entitling that individual to a full or pro-rata bonus pursuant to the express
terms of any agreement or arrangement to which that individual and the Company
are parties; and
(iii)    any participant whose Employee status terminates under special
circumstances that warrant, in the Plan Administrator’s sole discretion, a
pro-rated bonus award for that Performance Period.
C.    In no event shall the bonus paid to any participant pursuant to Paragraph
IV.B exceed the dollar amount determined by dividing: (i) the actual bonus to
which that participant would have become entitled pursuant to Articles V and VI,
on the basis of the level at which the applicable performance objectives for the
Performance Period are in fact attained, had he or she continued in Employee
status through the Completion Date by (ii) a fraction the numerator of which is
the number of days such individual remained in active Employee status during
that Performance Period and the denominator of which is the total number of days
in such Performance Period; provided, however, that a participant covered under
subparagraph (ii) of Paragraph IV.B may become entitled, pursuant to the terms
of his or her agreement or arrangement with the Company, to the full amount of
the bonus earned for the Performance Period on the basis of the level at which
the applicable performance objectives are in fact attained.
D.    For purposes of this Article IV, the following definitions shall be in
effect:
(i)    A participant shall be deemed to continue in “Employee” status for so
long as that individual remains in the employ of the Company or any parent or
subsidiary of the Company.
(ii)    A participant shall be deemed to have ceased Employee status by reason
of a “Disability” if such cessation of Employee status occurs by reason of any
medically determinable physical or mental impairment expected to result in death
or to be of continuous duration of twelve (12) months or more.
(iii)    Each corporation (other than the Company) in an unbroken chain of
corporations ending with the Company shall be considered to be a “parent” of the
Company, provided that each such corporation (other than the Company) owns, at
the time of the determination, stock possessing fifty percent (50%) or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.
(iv)    Each corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company shall be considered to be a “subsidiary”
of the Company, provided that each such corporation (other than the last
corporation in the unbroken chain) owns, at the time of determination, stock
possessing more than fifty percent (50%) of the total combined voting power of
all classes of stock in one of the other corporations in such chain.
E.    A participant who is absent from active Employee status for a portion of a
Performance Period by reason of an authorized leave of absence shall not be
deemed to have ceased Employee status during the period of that leave. However,
any bonus to which such participant may otherwise become entitled under the Plan
for that Performance Period based on the level at which the applicable
performance objectives for such Performance Period are in fact attained shall be
pro-rated based on the portion of that Performance Period during which that
individual is in active working status and not on such leave of absence, unless
the Plan Administrator otherwise deems it appropriate under the circumstances to
provide that individual with the full bonus that he or she would have earned

3    

--------------------------------------------------------------------------------



for that Performance Period, on the basis of the level at which the applicable
performance objectives are in fact attained, had there been no leave of absence.
V.    DETERMINATION OF PERFORMANCE GOALS AND POTENTIAL BONUS AMOUNTS
A.    Participants shall be eligible to earn a cash bonus under the Plan for
each Performance Period for which one or more performance objectives established
by the Plan Administrator for that Performance Period are attained. The Plan
Administrator shall, within the first ninety (90) days of each Performance
Period or at any time prior thereto, establish the specific performance
objectives for that Performance Period. In no event may a performance objective
be established at a time when there exists no substantial uncertainty as to its
attainment.
B.    For each Performance Period, the performance objectives may be based on
one or more of the following criteria: (i) pre-tax or after-tax earnings, profit
or net income, (ii) revenue or revenue growth, (iii) earnings per share, (iv)
return on assets, capital, shareholder equity or rate base, (v) total
shareholder return, (vi) gross or net profit margin, (vii) cash flow, operating
cash flow or free cash flow, (viii) approved rate increases, (ix) earnings or
operating income before interest, taxes, depreciation, amortization and/or
charges for stock-based compensation, (x) increases in customer base, (xi)
operating income, net operating income or net operating income after recorded
tax expense, (xii) operating profit, net operating profit or net operating
profit after recorded tax expense, (xiii) operating margin, (xiv) cost
reductions or other expense control objectives, (xv) market price of the Common
Stock, whether measured in absolute terms or in relationship to earnings or
operating income, (xvi) compliance with applicable environmental requirements or
applicable regulatory requirements, (xvii) budget objectives, (xviii) working
capital, (xix) mergers, acquisitions or divestitures, (xx) attainment of water
industry objectives measured in terms of water quality, service, reliability and
efficiency, (xxi) measures of customer satisfaction, (xxii) property purchases
or sales, (xxiii) construction goals, (xxiv) plant utilization or capacity,
(xxv) litigation or regulatory resolution goals, (xxvi) rate base objectives,
(xxvii) credit rating, (xxviii) application approvals, (xxix) economic value
added, (xxx) productivity goals, (xxxi) capital budget or capital expenditures
and (xxxii) objectives tied to capital growth. Each performance criteria may be
based upon the attainment of specified levels of the Company’s performance under
one or more of the measures described above either in terms of the Corporation’s
performance or in relation to the performance of other entities and may also be
based on the performance of any of the Company’s business units or divisions or
any Parent or Subsidiary. In addition, one or more of such performance criteria
may be measured in terms of percentage achievement of the budgeted amounts
established for those criteria. Each applicable Performance Goal may include a
minimum threshold level of performance below which no Award will be earned,
levels of performance at which specified portions of an Award will be earned and
a maximum level of performance at which an Award will be fully earned. Each
applicable performance goal may be structured at the time of the Award to
provide for appropriate adjustments or exclusions for one or more of the
following items: (a) asset impairments or write-downs; (b) litigation and
governmental investigation expenses, and amounts paid with respect to judgments,
verdicts and settlements in connection therewith; (c) the effect of changes in
tax law, accounting principles, California Public Utility Commission rules and
regulations or any other such laws, regulations or provisions affecting reported
results; (d) accruals for reorganization and restructuring programs; (e) costs
and expenses incurred in connection with mergers and acquisitions; (f) any
extraordinary or nonrecurring items; (g) bonus or incentive compensation costs
and expenses associated with cash-based awards made under the Plan, the
Company’s Long-term Incentive Plan, or other cash-paid bonus or incentive
compensation plans or arrangements of the Company or any Parent or Subsidiary,
(h) items of income, gain, loss or expense attributable to the operations of any
business acquired by the Company or any Parent or Subsidiary or of any joint
venture in which the Company or any Parent or Subsidiary participates; (i) items
of income, gain, loss or expense attributable to one or more business operations
divested by the Company or any Parent or Subsidiary or the gain or loss realized
upon the sale of any such business or the assets thereof; and (j) the effects of
any corporate transaction, such as a merger, consolidation, separation or
reorganization.
C.    For each performance objective, the Plan Administrator may establish up to
three (3) designated levels of attainment: threshold, target and above-target
levels of attainment. At the time the performance objectives for a particular
Performance Period are established, the Plan Administrator shall also set the
bonus potential for each participant at each of the designated performance
levels. Alternatively, the Plan Administrator may establish a linear formula for
determining the bonus potential at various points of performance goal
attainment. Under no

4    

--------------------------------------------------------------------------------



circumstance, however, shall the aggregate bonus potential for any participant
for any Performance Period exceed the applicable Maximum Bonus Amount set forth
in Paragraph VI.B.
D.    The actual bonuses to be paid for each Performance Period shall be
determined by the Plan Administrator on the basis of the level at which each of
the performance objectives applicable to that Performance Period is in fact
attained. Accordingly, each performance objective shall be measured separately
in terms of actual level of attainment and shall be weighted, equally or in such
other proportion as the Plan Administrator shall determine at the time such
performance objectives are established, in determining the actual bonus payable
to each participant for the Performance Period. For example, if four (4)
performance objectives are established for the Performance Period and weighted
equally, then each of those objectives attained at target level will contribute
an amount equal to twenty-five percent (25%) of the total bonus payable to the
participant at target level performance, and each objective attained at
above-target level will contribute an amount equal to twenty-five percent (25%)
of the total bonus payable to the participant at above-target level performance.
However, no bonus amount shall be payable with respect any performance
objective, unless the specified threshold level for that objective is attained.
E.    The Plan Administrator shall certify in writing the actual level of
attainment of each performance objective for the Performance Period before any
bonuses are paid for that Performance Period.
F.    The Plan Administrator shall not waive any performance objective
applicable to a participant’s bonus potential for a particular Performance
Period, except under such circumstances as the Plan Administrator deems
appropriate in the event a Change in Control should occur prior to the
Completion Date of that Performance Period. For purposes of the Plan, a Change
in Control shall have the same definition as set forth in the Company’s Amended
and Restated Long-Term Incentive Plan.
VI.    INDIVIDUAL BONUS AWARDS
A.    The actual bonus to be paid to each participant for a particular
Performance Period will be determined on the basis of the bonus potential
established for that individual at the various levels of attainment designated
for each of the performance objectives applicable to that Performance Period.
Should the actual level of attainment of any such performance objective be
between two of the designated levels, then the participant’s bonus potential
will be interpolated on a straight-line basis. In no event shall any participant
be awarded a total bonus in excess of the amount determined on the basis of the
bonus potential (as so interpolated) established for the particular level at
which each of the applicable performance objectives for the Performance Period
is in fact attained. However, the Plan Administrator shall have the discretion
to reduce or eliminate the bonus that would otherwise be payable with respect to
one or more performance objectives based on their certified level of attainment.
B.    The maximum bonus payment under the Plan (the “Maximum Bonus Amount”) that
any one participant may receive shall be limited to One Million Dollars
($1,000,000) for each full or partial calendar year included within the
applicable Performance Period, up to a maximum award of Five Million Dollars
($5,000,000) for any Performance Period with a maximum duration of sixty (60)
months.
C.    Except as otherwise provided in Paragraphs IV.B and C above, no
participant shall accrue any right to receive a bonus award under the Plan
unless that participant remains in Employee status through the Completion Date
of the Performance Period. Accordingly, no bonus payment shall be made to any
participant who ceases Employee status prior to the Completion Date, provided,
however, that the provisions of Paragraphs IV.B and C shall govern the bonus
entitlement of participants whose Employee status terminates under the various
circumstances set forth in those provisions.
D.    The actual bonus which a participant earns for a particular Performance
Period shall be paid pursuant to the following procedures:
(i)    Within sixty (60) days following the completion of the Performance
Period, the Plan Administrator shall meet to certify the actual levels at which
the performance objectives for such period have been

5    

--------------------------------------------------------------------------------



attained and determine, on the basis of such certified levels of attainment, the
actual bonus amount to be paid to each participant for that Performance Period.
(ii)    Within fifteen (15) business days following the completion of such
certification and determination process, the actual bonus amount determined for
each participant shall be paid, subject to the Company’s collection of all
applicable federal, state and local income and employment withholding taxes.
(iii)    The bonuses earned for each Performance Period shall be paid no later
than the first business day of March of the calendar year (the “Post-Performance
Year”) immediately following the calendar year in which the Completion Date for
that Performance Period occurs. In no event will the bonuses be paid earlier
than the first day of the Post-Performance Year, unless an earlier payment date
for those bonuses would not otherwise result in adverse tax consequences under
Section 409A of the Code. A participant may, however, defer the receipt of his
or her bonus payment until separation from service or other designated date
through a timely election made under the Company’s Special Deferral Election
Plan.
E.    All bonus payments shall be made in cash.
VII.    GENERAL PROVISIONS
A.    This Amended and Restated Plan shall be subject to approval by the
Company’s shareholders at the 2013 Annual Meeting and shall become effective on
the date such shareholder approval is obtained, with the initial Performance
Period to commence under the Amended and Restated Plan on January 1, 2014 and
end on December 31, 2014. Should such shareholder approval not be obtained, then
the Amended and Restated Plan shall not be implemented, and no bonus awards
shall be made under the Plan for fiscal years beginning on or after January 1,
2014.
B.    The Plan and all rights hereunder shall be construed, administered and
governed in all respects in accordance with the laws of the State of California
without resort to its conflict-of-laws provisions. If any provision of the Plan
shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions of the Plan shall continue in full force
and effect.
C.    The Plan is intended to comply with the applicable requirements of Code
Section 409A and the Treasury Regulations thereunder. However, payments to
participants for one or more Performance Periods may be structured so as to
comply with the "short term deferral exception" to Code Section 409A.
Accordingly, for those particular Performance Periods, the provisions of the
Plan shall be applied, construed and administered so that payments made for
those Performance Periods qualify for such exception, to the maximum extent
allowable. However, to the extent the bonus program in effect for any
Performance Period is deemed to constitute a deferred compensation arrangement
subject to the requirements of Code Section 409A, the provisions of the Plan
applicable to that Performance Period shall be applied, construed and
administered so that the bonus payments for that Performance Period are made in
compliance with the applicable requirements and limitations of Code Section
409A. In addition, should there arise any ambiguity as to whether any other
provisions of the Plan would contravene one or more applicable requirements or
limitations of Code Section 409A and the Treasury Regulations thereunder, such
provisions shall be interpreted, administered and applied in a manner that
complies with the applicable requirements of Code Section 409A and the Treasury
Regulations thereunder.
D.    The Plan Administrator may at any time amend, suspend or terminate the
Plan, provided such action does not adversely affect the rights and interests of
participants accrued to date under the Plan or otherwise impair their ability to
earn a bonus award based upon the performance objectives established by the Plan
Administrator for the then-current Performance Period.
E.    Any amendment or modification of the Plan shall be subject to shareholder
approval to the extent required under Code Section 162(m) or other applicable
law or regulation.

6    

--------------------------------------------------------------------------------



F.    Neither the action of the Company in establishing or maintaining the Plan,
nor any action taken under the Plan by the Plan Administrator, nor any provision
of the Plan itself shall be construed so as to grant any person the right to
remain in Employee status for any period of specific duration, and each
participant shall at all times remain an Employee at-will and may accordingly be
discharged at any time, with or without cause and with or without advance notice
of such discharge.
G.    The terms and conditions of the Plan, together with the obligations and
liabilities of the Company that accrue hereunder, shall be binding upon any
successor to the Company, whether by way of merger, consolidation,
reorganization or other change in ownership or control of the Company.
H.    No participant shall have the right to transfer, alienate, pledge or
encumber his or her interest in the Plan, and such interest shall not (to the
maximum permitted by law) be subject to the claims of the participant’s
creditors or to attachment, execution or other process of law. However, should a
participant die before payment is made of the actual bonus to which he or she
has become entitled under the Plan, then that bonus shall be paid to the
executor or other legal representative of his or her estate.
I.    No amounts accrued or earned under the Plan shall actually be funded, set
aside or otherwise segregated prior to actual payment. The obligation to pay the
bonuses that actually become due and payable under the Plan shall at all times
be an unfunded and unsecured obligation of the Company. Participants shall have
the status of general creditors and shall look solely and exclusively to the
general assets of the Company for payment.

7    